*609MEMORANDUM **
Tekeste Haile Meride, a native of Eritrea and citizen of Ethiopia, petitions for review of the Board of Immigration Appeals’ decision affirming an Immigration Judge’s (“IJ”) order denying his applications for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), we deny the petition for review.
The IJ’s adverse credibility finding rests in part on inconsistencies in Meride’s testimony surrounding the alleged confiscation of his bank book and other property, as well as inconsistencies between his testimony and asylum application as to the circumstances of his release from detention. Because these inconsistencies go to the heart of Meride’s claim of persecution, they constitute substantial evidence supporting the finding that Meride was not credible. See id. at 1043; see also Wang v. INS, 352 F.3d 1250, 1259 (9th Cir.2003) (where at least “one of the identified grounds is supported by substantial evidence and goes to the heart of [a petitioner’s] claim of persecution, we are bound to accept the IJ’s adverse credibility finding”).
Accordingly, Meride has failed to show eligibility for asylum or withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003). Meride’s CAT claim fails because it is based on the same testimony the IJ concluded was incredible. See id. at 1157.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.